         Case
          Case7:19-cr-00195-KMK
               7:19-cr-00195-KMK Document 39 Filed
                                 Document 38 Filed02/16/21
                                                   02/18/21 Page
                                                             Page1 1ofof1 1
         - -- - - - - - - - - - -- - -------c.8.--Department-of-Justice:- - - - -- - -- - -- -•

                                                                United States Attorney
                                                                Southern District of New York
                                                                United States District Courthouse
                                                                300 Qua"opas Street
            ME~.~O ENDORSED                                     White Plains, New York 10601


                                                                February 16, 2021
BYECF

The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

        Re:       United States v. Karen Polonia Alcantara, et al., 19 Cr. 195 (KMK)

Dear Judge Karas:

         The Government respectfully submits this letter, with the consent of counsel to each
defendant, to request an approximately two-week adjournment of the upcoming status conference,
previously scheduled for February 16, 2021. The parties are seeking the adjournment due to the
restrictions on travel and contact in light of the COVID-19 pandemic.

        The parties have been discussing potential dispositions of the case without trial.
Additionally, the Government has made electronically stored information and other discovery
available to the defense. To allow the defense time to review the discovery and determine what
motions, if any, they wish to make, and in light of the COVID-19 pandemic and related restrictions
on travel and contact, the Government requests that the time between the date of this letter and the
next scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C.
§ 3161 (h)(7)(A), in the interest of justice.

 Granted.
                                                                Respectfully submitted,

 The conference is moved to 3/9/21 at noon. nme is              AUDREY STRAUSS
 excluded until then, in the interests of justice, to allow
 defense counsel adequate time to review the discovery
                                                                Acting United States Attorney
 and to determine what, if any, motions should be filed .
 The interests of justice from this exclusion outweigh the
 Public's and Defendants' interests in a speedy trial.
 See 18 U.S.C. Section 3161 (h)(7)(A).
                                                              By:          Is
                                                                    Christopher D. Brumwell
 So Ordered.                                                        Assistant United States Attorney

~~
                                                                    917-710-0661
